Citation Nr: 1009130	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-07 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently rated at 10 
percent.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to April 
1989 and from November 1990 to June 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The Board previously remanded the Veteran's claims in an 
April 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims, as to afford him every 
possible consideration.  VA has a duty to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefit, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The Board previously remanded the Veteran's claims for 
further development, including providing the Veteran a VA 
examination, related to the severity of his PTSD.  This 
examination occurred in May 2009; however, the examiner's 
opinion was not rendered until October 2009.  During this 
approximately five-month window, the Veteran underwent 
additional VA psychiatric treatment, which the examiner cited 
in assessing the severity of the Veteran's PTSD.  More 
specifically, the examiner urged the Board to "pay a (sic) 
close attention to the excellent neuropsyh report of 09.09."  


After reviewing the claims folder, the Board finds that the 
September 2009 VA neuropsychology report is not of record.  
As the examiner cited this September 2009 VA neuropsychology 
report, when providing the requested assessment, the Board 
must also review the report.  The Courts have continually 
declared that it is the Board's responsibility, not the 
medical examiner's, "to interpret reports of examination in 
the light of the whole recorded history reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present."  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  
Stated differently, the Board may not simply adopt the 
findings of a medical professional when rating a disorder, 
but must render an opinion that weighs all evidence relevant 
to the Veteran's claim.  Therefore, the Board has no 
discretion but to again remand the Veteran's claims, to 
associate the September 2009 VA neuropsychology report with 
the claims folder.  

The Board also notes that the May 2009 VA examination report 
states that the Veteran "is receiving treatment at 
Pathways."  An attempt to obtain clinical evidence from 
"Pathways" is also required.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all the 
Veteran's recent VA psychiatric treatment 
records, to include the September 2009 
neuropsychology report, and associate 
these records with the claims folder.  

2.  Ask the Veteran to provide an address 
for "Pathways" where he was being 
treated in May 2009, and request those 
records.

3.  After the above development has been 
conducted, and the most recent VA clinical 
records for the Veteran are associated 
with the claims file, the examiner who 
provided the May 2009 VA examination and 
the October 2009 report of that 
examination should be asked to again 
review the record, and update the 
examination report with any addendum 
required to describe the current severity 
of PTSD.  The examiner should indicate 
whether the Veteran's industrial 
impairment due to PTSD has changed.  If 
the examiner who conducted the May 2009 VA 
examination is not available to provide an 
addendum to the October 2009 report, or if 
the examiner concludes that VA examination 
is required, then the Veteran should be 
afforded VA examination.

4.  After undertaking the aforementioned 
development, the AMC/RO should then 
readjudicate the appeal.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


